DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments/arguments filed 06/06/2022 with respect to claim(s) 13-29 have been fully considered and found persuasive. This application contains 17 pending claims. Claim(s) 13 and 22 have been amended. Claim(s) 29 have been added.

Allowable Subject Matter
Claim(s) 13-29 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 13 and 22 have been amended to overcome rejection(s) in the previous Office Action mailed. 
Regarding claim 13, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A method comprising: “a measuring conductor surrounded by an insulation;
generating an analog signal and feeding the signal into the measuring line at a feed site, the analog signal being a periodic, continuously changing signal with a given frequency with steadily rising or falling amplitude;
reflecting the signal at a known reflection site, a reflected signal component being returned in the measuring conductor; and
measuring a signal amplitude at a fixed measuring site, wherein a changed ambient condition leads to a changed velocity of propagation of the signal and thus to a shift in the phase of the signal at a fixed measurement location, so that the signal amplitude varies at the fixed measurement location and that the signal amplitude is a measure for the changed ambient condition; and
ascertaining a measure for the changed ambient condition based on the signal amplitude at the fixed measuring site.” in combination with all the other limitations as claimed.

Regarding claim 22, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A measuring system comprising: “a measuring conductor surrounded by an insulation;
a signal generator for generating an analog signal with a predefined frequency, the analog signal being a periodic, continuously changing signal with a given frequency with steadily rising or falling amplitude;
a voltmeter for measuring a signal amplitude at a fixed measuring site on said measuring conductor, wherein a changed ambient condition leads to a changed velocity of propagation of the signal and thus to a shift in the phase of the signal at a fixed measurement location, so that the signal amplitude varies at the fixed measurement location and that the signal amplitude is a measure for the changed ambient condition; and an evaluation unit connected to receive the signal amplitude and configured for ascertaining a measure for the changed condition based on the signal amplitude measured at the measuring site.” in combination with all the other limitations as claimed.
Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.
Other claim(s) 14-21 and 23-29 depend from the allowable independent claim(s) are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868